Case 5:18-cv-02667-RGK-KK Document 107 Filed 02/02/21 Page 1 of 2 Page ID #:2266



   1
   2                                                        JS-6
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
                          UNITED STATES DISTRICT COURT
  15                     CENTRAL DISTRICT OF CALIFORNIA
  16
       United States of America, and State of         Case No. 5:18-cv-02667-RGK-KK
  17   California, ex rel. David Hong,
                                                      Hon. R. Gary Klausner
  18                  Plaintiff,
                                                      [PROPOSED] ORDER
  19         v.                                       PURSUANT TO PARTIES’
                                                      STIPULATION TO DISMISS
  20   Eisenhower Medical Center,
       Eisenhower Medical Associates, Inc.,
  21   and Monica Khanna, M.D.,
                                                      Second Amended Complaint
  22                  Defendants.                     Served: May 26, 2020
  23
  24
  25
  26
  27
  28
                                                              [PROPOSED] ORDER PURSUANT TO
                                                             PARTIES’ STIPULATION TO DISMISS
                                                -4-
Case 5:18-cv-02667-RGK-KK Document 107 Filed 02/02/21 Page 2 of 2 Page ID #:2267



   1                                  [PROPOSED] ORDER
   2         PURSUANT TO THE PARTIES’ STIPULATION, IT IS HEREBY
   3   ORDERED that Relator David Hong’s (“Relator”) claims against Defendants
   4   Eisenhower Medical Center (“EMC”), Eisenhower Medical Associates, Inc.
   5   (“EMA”), and Monica Khanna, M.D. (collectively, “Defendants” and together with
   6   Relator, the “Parties”) in the above-captioned action be and hereby are dismissed as
   7   follows: (1) as to the Relator, dismissing with prejudice any claims as to
   8   Defendants; and (2) as to the United States and the State of California, dismissing
   9   without prejudice any claims as to Defendants. The Court shall retain jurisdiction
  10   to enforce the terms of the parties’ settlement. Each party shall bear their own
  11   costs, expenses, and attorneys’ fees incurred herein.
  12
  13   Dated: February 2, 2021
                                              HON. R. GARY KLAUSNER
  14                                          United States District Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                [PROPOSED] ORDER PURSUANT TO
                                                               PARTIES’ STIPULATION TO DISMISS
                                               -5-
